DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.  Claims 1-3 and 5-20 are now pending.  The Examiner acknowledges the amendments to claim 1.  It is also of note that the previous Non-Final Office action mailed 27 October 2021 has been vacated per the notice to Applicant mailed 30 December 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Moses et al. (U.S. Pub. No. 2012/0053449).  Regarding claim 1, Walter et al. (hereinafter Walter) discloses a method of treating dysautonomia in a human via transcranial magnetic stimulation, the method comprising: positioning an induction device (treatment coil) in proximity to a head region of the human adjacent a prefrontal cortical brain region of the human ([0008], [0033], [0034] and [0044] and Fig. 5), wherein the induction device is free from direct contact with the head region of the human (as shown in Fig. 1); and delivering magnetic stimulation to the prefrontal cortical region of the human ([0033] and [0034]) by applying current to the induction device at a frequency of about 5 Hertz or less [0036]  or via inhibitory theta bursts at a frequency of about 40 Hertz to about 60 Hertz, wherein the inhibitory theta bursts are delivered as single trains of transcranial magnetic stimulation lasting from about 20 seconds to about 60 seconds.  However, Walter fails to disclose wherein the current is about 1 kiloamp to about 3.5 kiloamps.  Moses et al. (hereinafter Moses) discloses a device for performing TMS [0047], wherein Moses further discloses that the methods and devices of the disclosed invention are used to treat and/or diagnose a variety of neurological diseases and conditions, along with cognitive disorders ([0178]-[0183]), wherein magnetic fields .  
Regarding claim 2, the transcranial magnetic stimulation is delivered non-invasively as the coil resides exterior to the patient ([0033], [0036] and Fig. 1 of Walter).  Regarding claim 3, the magnetic stimulation is delivered to a dorsolateral prefrontal cortex region ([0034] of Walter).  Regarding claims 5 and 7, the induction device (“TMS apparatus” of Walter) comprises a first magnetic coil 110 and a second magnetic coil 120 ([0020], [0021] and Fig. 1).  
Regarding claims 6 and 8, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the first and second coils each have a width ranging from about 40 millimeters to about 100 millimeters.  Moses discloses a device for performing TMS [0047], wherein Moses further discloses that the methods and devices of the disclosed invention are used to treat and/or diagnose a variety of neurological diseases and conditions, along with cognitive disorders ([0178]-
Regarding claim 9, the magnetic stimulation has a magnetic field strength ranging from about 0.5 Tesla to about 2 Tesla ([0036] of Walter).  Regarding claim 11, the magnetic stimulation is delivered to the human during an initial course of one or more treatment sessions (15 minute session [0050] of Walter).  Regarding claim 13, the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (15 minute session [0050] of Walter).
6.	Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Moses et al. (U.S. Pub. No. 2012/0053449) and further in view of Pascual-Leone (U.S. Pub. No. 2010/0113959).  Regarding claims 12 and 14, Walter and Moses discloses the invention as claimed, see rejection supra; however the combimation fails to disclose wherein the initial course of one or more treatment sessions includes from about 6 treatment sessions to about 30 .  
Regarding claim 15, Walter and Moses discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein the magnetic stimulation is delivered to the human during a booster course of one or more treatment sessions after the initial course of one or more treatment sessions is completed.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein the initial course of one or more treatment sessions includes from about 6 to 30 treatment sessions (daily for 10 to 20 days) [0122] during an induction phase, and that maintenance therapy or “a booster course” is generally needed weekly to monthly following the “initial course” or induction phase [0122].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer booster courses as 
Regarding claim 16, Walter, Moses and Pascual-Leone do not disclose explicitly that the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the booster course, however the combination makes such obvious as Walter discloses that the treatment sessions are delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (15 minute session [0050]).
Regarding claim 17, Pascual-Leone discloses wherein a time period completion of the initial course and initiation of the booster course ranges from about 1 month to about 1 year (this is construed as a time period between completion of the initial course and initiation of the booster course; Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
Regarding claim 18, a time period between individual treatment sessions in the booster course ranges from about 1 month to about 1 year (Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
7.	Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Moses et al. (U.S. Pub. No. 2012/0053449) and further in view of Williams et al. (U.S. Patent No. 10,449,384).  .  

Response to Arguments
8.	Applicant’s arguments filed 7 October 2021 with respect to the rejection of claims 1-5, 7, 9, 11 and 13 under 35 U.S.C. 102(a)(1) citing Walter (‘191) have been fully 

9.	Applicant’s arguments filed 7 October 2021 with respect to the rejection of claims 6, 8, 12 and 14-18 under 35 U.S.C. 103 citing Walter (‘191) in view of Pascual-Leone (‘959) have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Walter (‘191) in view of Moses et al. (‘449) and further in view of Pascual-Leone (‘959).  Applicant’s arguments are contingent upon those presented with respect to claim 1, which are moot in view of the new grounds of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791